DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset and EP 2636892 A2 to Leitl. 
Regarding claim 1, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) coupled to the flotation assembly and disposed in an airflow above the water, the first harnessing assembly configured to harness the airflow to create a first rotational energy; and 
a second harnessing assembly (water turbine under float) coupled to the flotation assembly and disposed in the water, the second rotational assembly configured to harness movement of the water to create a second rotational energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second rotational energies into electrical energy
However, it fails to disclose wherein said second harnessing assembly includes an elongate support member shaft extending downward from said flotation assembly, said elongate support member shaft having an upper end that is pivotally coupled to a lower section or bottom side of said flotation assembly, wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement, wherein the first and second harnessing assemblies each include at least one first helical paddle and at least one second helical paddle having a common axis of rotation, wherein said at least one first helical paddle and said at least one second helical paddle are configured to unidirectionally rotate, and are one hundred and eighty degrees out of phase relative to each other.
Royset teaches wherein said second harnessing assembly (Fig. 1: 6) includes an elongate support member shaft (at 14) extending downward from said flotation assembly (2), said elongate support member shaft having an upper end that is pivotally coupled to a lower section or bottom side of said flotation assembly (abstract), wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement (shaft pivots from side to side and creates angle with water surface 10).
Leitl teaches wherein the first and second harnessing assemblies each include at least one first helical paddle and at least one second helical paddle having a common axis of rotation (Fig. 4: left and right 5), wherein said at least one first helical paddle and said at least one second helical paddle are configured to unidirectionally rotate (abstract), and are out of phase relative to each other ([0036] and Fig. 4: turbines 4 are “one half” out of phase and mirror images of each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a pivotable support shaft as disclosed by Royset to the second harnessing assembly disclosed by Joutsiniemi and the teaching of the first and second paddle configuration as disclosed by Leitl to the first and second harnessing assemblies disclosed by Joutsiniemi.
One would have been motivated to do so to align the second harnessing assembly with the fluid flow and to balance the torque on the first and second harnessing assemblies. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second helical paddles be one hundred and eighty degrees out of phase relative to each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to do so to further improve the balance of torque on the first and second harnessing assemblies.
Regarding claim 2, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).
Regarding claim 5, Joutsiniemi discloses the second harnessing assembly is configured to create the second rotational energy from wave movement within the water and current movement within the water [0038].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset and EP 2636892 A2 to Leitl as applied to claim 1 above and further in view of US 5440176 A to Haining. 
Regarding claim 6, Joutsiniemi, Royset, and Leitl discloses a system as described above. 
However, it fails to disclose the second harnessing assembly is also rotationally coupled to the flotation assembly.
Haining teaches the second harnessing assembly is also rotationally coupled to the flotation assembly (column 3, lines 27-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotationally coupled harnessing assembly as disclosed by Haining to the system disclosed by Joutsiniemi, Royset, and Leitl.
One would have been motivated to do so to further align the second harnessing assembly with the fluid flow.
Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al. and EP 2636892 A2 to Leitl.
Regarding claim 7, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) extending from the flotation assembly into an airflow above the water, the first harnessing assembly harnessing the airflow to generate a first kinetic energy; and 
a second harnessing assembly (water turbine under float) having an elongate support member shaft (two vertical shafts below float) extending downward from the flotation assembly into the water, the second harnessing assembly harnessing movement of the water to generate a second kinetic energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second kinetic energies into electrical energy.
However, it fails to disclose the first harnessing assembly configured to orient the first harnessing assembly corresponding to a direction of the airflow; and the second harnessing assembly coupled to the flotation assembly to self-orient corresponding to a direction of the movement of the water, wherein said second harnessing assembly includes a first helical paddle and a second helical paddle attached to said elongate support member shaft, wherein said first helical paddle and said second helical paddle have a common axis of rotation, wherein said first helical paddle and said second helical paddle are one hundred eighty degrees out of phase relative to each other.
Yamamoto et al. teaches the first harnessing assembly configured to orient the first harnessing assembly corresponding to a direction of the airflow (Fig. 1: 108); and the second harnessing assembly coupled to the flotation assembly to self-orient corresponding to a direction of the movement of the water (Fig. 19: 1930).
Leitl teaches said second harnessing assembly includes a first helical paddle and a second helical paddle (Fig. 4: left and right 5) attached to said elongate support member shaft (2), wherein said first helical paddle and said second helical paddle have a common axis of rotation (abstract), wherein said first helical paddle and said second helical paddle are out of phase relative to each other ([0036] and Fig. 4: turbines 4 are “one half” out of phase and mirror images of each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotatable base and collar section as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi and the teaching of the first and second paddle configuration as disclosed by Leitl to the first and second harnessing assemblies disclosed by Joutsiniemi.
One would have been motivated to do so to orient the assemblies in the direction of fluid flow and to balance the torque on the first and second harnessing assemblies.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second helical paddles be one hundred and eighty degrees out of phase relative to each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to do so to further improve the balance of torque on the first and second harnessing assemblies.
Regarding claim 11, Joutsiniemi discloses the second harnessing assembly is configured to generate the second kinetic energy from wave movement of the water and current movement of the water [0038].
Regarding claim 12, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al. and EP 2636892 A2 to Leitl as applied to claim 7 above and further in view of WO 2008085056 A1 to Royset.
Regarding claim 8, Joutsiniemi, Yamamoto et al., and Leitl discloses a system as described above. 
However, it fails to disclose said elongate support member shaft has an upper end that is pivotally coupled to a lower section or bottom side of said flotation assembly, wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement.
Royset teaches said elongate support member shaft (Fig. 1: at 14) has an upper end that is pivotally (abstract) coupled to a lower section or bottom side of said flotation assembly (2), wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement (shaft pivots from side to side and creates angle with water surface 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a pivotable support shaft as disclosed by Royset to the second harnessing assembly disclosed by Joutsiniemi, Yamamoto et al., and Leitl.
One would have been motivated to do so to align the second harnessing assembly with the fluid flow. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al. and EP 2636892 A2 to Leitl as applied to claim 7 above and further in view of US 20170194837 A1 to Sichau et al.
Regarding claim 13, Joutsiniemi, Yamamoto et al., and Leitl discloses a system as described above. 
However, it fails to disclose a controller configured to transmit the electrical energy.
Sichau et al. teaches a controller (Fig. 10: 190) configured to transmit the electrical energy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the controller as disclosed by Sichau et al. to the system disclosed by Joutsiniemi, Yamamoto et al., and Leitl.
One would have been motivated to do so to transmit the generated power for useful purposes.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al. and EP 2636892 A2 to Leitl as applied to claim 7 above and further in view of US 5440176 A to Haining. 
Regarding claim 14, Joutsiniemi, Yamamoto et al., and Leitl discloses a system as described above. 
However, it fails to disclose the second harnessing assembly is also rotationally coupled to the flotation assembly.
Haining teaches the second harnessing assembly is also rotationally coupled to the flotation assembly (column 3, lines 27-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotationally coupled harnessing assembly as disclosed by Haining to the system disclosed by Joutsiniemi, Yamamoto et al., and Leitl.
One would have been motivated to do so to further align the second harnessing assembly with the fluid flow.
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset.
Regarding claim 15, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) extending from the flotation assembly into an airflow above the water, the first harnessing assembly having a first helical paddle [0007] to harness the airflow to generate a first rotational energy; and 
a second harnessing assembly (water turbine under float) having an elongate support member shaft (two vertical shafts below float) extending downward from the flotation assembly into the water, the second harnessing assembly having a second helical paddle [0007] to harness movement of the water to generate a second rotational energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second rotational energies into electrical energy.
However, it fails to disclose said elongate support member shaft has an upper end that is pivotally coupled to a lower section or bottom side of said flotation assembly, wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement.
Royset teaches said elongate support member shaft (Fig. 1: at 14) has an upper end that is pivotally (abstract) coupled to a lower section or bottom side of said flotation assembly (2), wherein said elongate support member shaft is configured for pivotal movement relative to said flotation assembly such that an angle formed between an axis defined by said elongate support member shaft, and a plane defined by a surface of said water, may vary with said pivotal movement (shaft pivots from side to side and creates angle with water surface 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a pivotable support shaft as disclosed by Royset to the second harnessing assembly disclosed by Joutsiniemi.
One would have been motivated to do so to align the second harnessing assembly with the fluid flow.
Regarding claim 17, Joutsiniemi discloses the second harnessing assembly is configured to generate the second rotational energy from wave movement of the water and current movement of the water [0038].
Regarding claim 18, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset as applied to claim 15 above and further in view of US 5440176 A to Haining. 
Regarding claim 16, Joutsiniemi and Royset discloses a system as described above. 
However, it fails to disclose the second harnessing assembly is also rotationally coupled to the flotation assembly.
Haining teaches the second harnessing assembly is also rotationally coupled to the flotation assembly (column 3, lines 27-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotationally coupled harnessing assembly as disclosed by Haining to the system disclosed by Joutsiniemi and Royset.
One would have been motivated to do so to further align the second harnessing assembly with the fluid flow.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset as applied to claim 15 above and further in view of US 20170194837 A1 to Sichau et al.
Regarding claim 19, Joutsiniemi and Royset discloses a system as described above. 
However, it fails to disclose a controller configured to transmit the electrical energy.
Sichau et al. teaches a controller (Fig. 10: 190) configured to transmit the electrical energy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the controller as disclosed by Sichau et al. to the system disclosed by Joutsiniemi and Royset.
One would have been motivated to do so to transmit the generated power for useful purposes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of WO 2008085056 A1 to Royset as applied to claim 15 above and further in view of US 20100219645 A1 to Yamamoto et al.
Regarding claim 20, Joutsiniemi and Royset discloses a system as described above including the first helical paddle.  
However, it fails to disclose the first harnessing assembly is configured to orient corresponding to a direction of the airflow.
Yamamoto et al. teaches the first harnessing assembly (Fig. 1: 104) is configured to orient (108) corresponding to a direction of the airflow.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotatable base as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi and Royset.
One would have been motivated to do so to orient the assembly in the direction of the wind. 

 Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion










































































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832